•
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (M9dified) ·                                                              Page I ofl



                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                          V.                                      (For Offenses Committed On or After November 1, 1987)


                    Carlos Ignacio Garcia-Hernandez                              Case Number: 3:20-mj-20374

                                                                                 Garv P auIB urch am
                                                                                 Defendant's Attorney


    REGISTRATION NO. 94493298
                                                                                                                   FILED
    THE DEFENDANT:                                                                                                   FEB 2 0 2020
     l:81 pleaded guilty to count( s) 1 of Complaint
                                                                                                           CLERK US DISTRICT COURT
     D was found guilty to count(s)                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                  =P1J1 y
          after a plea of not guilty.                                                ""                                                     1...



          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                            Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
     D The defendant has been found not guilty on count( s)
                                      -------------------
     •    Count(s)
                       ------------------
                                          dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                    \/
                                    l]\TIME SERVED                             D _ _ _ _ _ _ _ _ days
                                I
     l:81 Assessment: $10 WAIVED l:81 Fine: WAIVED
     l:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.



                                                                               Dipositioop
                                                                               Thursday, February 20, 2020




                                                                               H ~LtdBERTN. BLOCK
                                                                               UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                      3:20-mj-20374
